          Case 2:18-cv-01132-TSZ Document 112 Filed 12/11/20 Page 1 of 4




 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 6

 7   ESTHER HOFFMAN; SARAH DOUGLASS;                     CASE NO. 2:18-cv-01132 TSZ
     ANTHONY KIM; and IL KIM and DARIA KIM,
 8   husband and wife and the marital community
     comprised thereof, on behalf of themselves and on   STIPULATED MOTION AND
 9   behalf of others similarly situated,                ORDER TO SEAL PLAINTIFFS’
                                                         CONSOLIDATED RESPONSE TO
10
                              Plaintiffs,                DEFENDANTS’ MOTIONS TO
11                                                       DISMISS ON FILE WITH THE
            vs.                                          COURT AT DOCKET NO. 109
12
     TRANSWORLD SYSTEMS INCORPORATED;
13   PATENAUDE AND FELIX, A.P.C.; MATTHEW
14   CHEUNG, and the marital community comprised of
     MATTHEW CHEUNG and JANE DOE CHEUNG,
15   National Collegiate Student Loan Trust 2003-1,
     National Collegiate Student Loan Trust 2004-1,
16   National Collegiate Student Loan Trust 2004-2,
     National Collegiate Student Loan Trust 2005-1,
17   National Collegiate Student Loan Trust 2005-2,
18   National Collegiate Student Loan Trust 2005-3,
     National Collegiate Student Loan Trust 2006-1,
19   National Collegiate Student Loan Trust 2006-2,
     National Collegiate Student Loan Trust 2006-3,
20   National Collegiate Student Loan Trust 2006-4,
     National Collegiate Student Loan Trust 2007-1,
21   National Collegiate Student Loan Trust 2007-2,
22   National Collegiate Student Loan Trust 2007-3,
     National Collegiate Student Loan Trust 2007-4,
23   National Collegiate Master Student Loan Trust,
     and DOES ONE THROUGH TEN,
24
                              Defendants,
25

26

     STIPULATED MOTION AND ORDER TO SEAL                          HENRY & DEGRAAFF, P.S.
     PLAINTIFFS’ CONSOLIDATED RESPONSE TO                           787 MAYNARD AVE S
     DEFENDANTS’ MOTIONS TO DISMISS ON FILE WITH                    SEATTLE, WA 98104
     THE COURT AT DOCKET NO. 109 - 1                          V (206) 330-0595 / F (206) 400-7609
              Case 2:18-cv-01132-TSZ Document 112 Filed 12/11/20 Page 2 of 4




 1                                         I.         INTRODUCTION

 2          COME NOW Plaintiffs, by and through undersigned counsel, and hereby respectfully

 3   request the Court seal Plaintiffs’ Consolidated Response to Defendants’ Motions to Dismiss on

 4   file with the Court at docket no. 109. Plaintiffs’ counsel has conferred with Defendants

 5   regarding this matter and all counsel stipulate to the sealing of this record.

 6                                   II.        FACTUAL BACKGROUND

 7          Plaintiffs filed Plaintiffs’ Consolidated Response to Defendants’ Motions to Dismiss on

 8   December 7, 2020. The document is on file with the Court at docket no. 109. The PDF version
 9   of the document was converted from a Microsoft Word document that contained comments of
10   Plaintiffs’ counsel that were inserted in the editing process. When the document was converted
11   to PDF, the comments of counsel were transferred to the PDF and can be read in the electronic
12   version that is on file with the Court. Plaintiffs’ counsel noticed the error and immediately filed
13   a praecipe and a version of the Response with the comments removed. (Dkt. Nos. 110, 110-1).
14   Plaintiffs are now filing this motion to seal the version of their response filed at docket no. 109
15   so that their attorneys’ work product in the form of editing notes is not publicly available.
16                            III.     CERTIFICATION OF CONFERRAL

17          Pursuant to Local Rule 5(g)(3)(A), Plaintiffs’ counsel has conferred with all other

18   parties, and all parties have stipulated to sealing docket no. 109.

19                                              IV.    ARGUMENT

20          A party seeking to keep documents sealed in a court proceeding bears the burden of

21   providing a “compelling reason” for doing so that is supported by facts. Wacom Co., Ltd. v.

22   Hanvon Corp., 2008 WL 623631, at *1 (W.D. Wash. March 4, 2008) (citing Hagestad v.

23   Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995)). The “work-product” doctrine is generally a

24   “compelling reason” justifying a motion to seal. WatchGuard Techs., Inc. v. iValue

25   Infosolutions Pvt. Ltd., No. C15-1697-BAT, 2017 U.S. Dist. LEXIS 132483, at *7 (W.D. Wash.

26   Aug. 18, 2017).

         STIPULATED MOTION AND ORDER TO SEAL                                   HENRY & DEGRAAFF, P.S.
         PLAINTIFFS’ CONSOLIDATED RESPONSE TO                                    787 MAYNARD AVE S
         DEFENDANTS’ MOTIONS TO DISMISS ON FILE WITH                             SEATTLE, WA 98104
         THE COURT AT DOCKET NO. 109 - 2                                   V (206) 330-0595 / F (206) 400-7609
              Case 2:18-cv-01132-TSZ Document 112 Filed 12/11/20 Page 3 of 4




 1          Because Plaintiffs’ Response at docket no. 109 contains attorney work product that was

 2   accidentally filed in the Court record and a copy without the attorney work product has been

 3   filed, good cause exists to seal docket no. 109. All parties have agreed to the sealing of this

 4   document.

 5                                        V.      CONCLUSION

 6          For these reasons, Plaintiffs, with stipulation of all parties, respectfully ask the Court to

 7   seal docket no. 109.

 8          DATED this 10th of December 2020.
 9   Attorneys for Plaintiffs:

10
     LEONARD LAW                                   BERRY & BECKETT, PLLP
11
      /s/ Sam Leonard                               /s/ Guy Beckett
12   Sam Leonard, WSBA #46498                      Guy W. Beckett, WSBA #14939
     1001 4th Ave., Suite 3200                     1708 Bellevue Avenue
13
     Seattle, WA 98154                             Seattle, WA 98122
14   Telephone: (206) 486-1176                     Telephone: (206) 441-5444
     Facsimile: (206) 458-6028                     Facsimile: (206) 838-6346
15   E-mail: sam@seattledebtdefense.com            E-mail: gbeckett@beckettlaw.com
16
     HENRY & DeGRAAF, P.S.                         NORTHWEST CONSUMER LAW CENTER
17

18    /s/ Christina Henry                           /s/ Amanda Martin
     Christina L. Henry, WSBA #31273               Amanda N. Martin, WSBA #49581
19   787 Maynard Ave. S,                           936 North 34th Street, Suite 300
     Seattle, WA 98104                             Seattle, WA 98103
20   Telephone: (206) 330-0595                     Telephone: (206) 805-0989
21   Facsimile: (206) 400-7609                     Facsimile: (206) 805-1716
     E-mail: chenry@HDM-legal.com                  E-mail: Amanda@NWCLC.org
22

23

24

25

26

         STIPULATED MOTION AND ORDER TO SEAL                                   HENRY & DEGRAAFF, P.S.
         PLAINTIFFS’ CONSOLIDATED RESPONSE TO                                    787 MAYNARD AVE S
         DEFENDANTS’ MOTIONS TO DISMISS ON FILE WITH                             SEATTLE, WA 98104
         THE COURT AT DOCKET NO. 109 - 3                                   V (206) 330-0595 / F (206) 400-7609
              Case 2:18-cv-01132-TSZ Document 112 Filed 12/11/20 Page 4 of 4




 1   Stipulated to by:

 2
      By:_/s Marc Rosenberg______________            By: /s/ Justin H. Homes______________
 3    Marc Rosenberg, WSBA No. 31034                 Bryan C. Shartle, Pro Hac Vice
 4    LEE SMART                                      James K. Schultz, Pro Hac Vice
      1800 One Convention Place                      Justin H. Homes, Pro Hac Vice
 5    701 Pike St.                                   SESSIONS, ISRAEL & SHARTLE, LLC
      Seattle, WA 98101-3929                         Lakeway II
 6    Telephone: (206) 624-7990                      3850 North Causeway Blvd, Suite 200
      mr@leesmart.com                                Metairie, LA 70002-7227
 7
                                                     Telephone: (504) 828-3700
 8    Attorney for Patenaude and Felix, A.P.C.,      Facsimile: (504) 828-3737
      and Matthew Cheung                             bshartle@sessions.legal
 9                                                   jhomes@sessions.legal

10                                                   By: /s/ Stephen G. Skinner_____________
                                                     Stephen G. Skinner, WSBA #17317
11
                                                     ANDREWS ▪ SKINNER, P.S.
12                                                   645 Elliott Ave. W., Suite 350
                                                     Seattle, WA 98119
13                                                   Telephone: 206-223-9248
                                                     Facsimile: 206-623-9050
14                                                   Email: stephen.skinner@andrews-
                                                     skinner.com
15
                                                     Attorneys for Defendants Transworld Systems
16                                                   Inc. and National Collegiate Student Loan
                                                     Trusts
17

18                                                ORDER
19          THIS MATTER having come before the Court upon stipulation by the Plaintiffs and the
20   Defendants, the Court having reviewed and considered the stipulation and all related pleadings
21   and documents on file in this case, NOW THEREFORE, IT IS HEREBY,
22          ORDERED that the document filed under docket no. 109 be SEALED.
23          Dated this 11th day of December 2020.
24

25
                                                         A
                                                         Thomas S. Zilly
26                                                       United States District Judge

         STIPULATED MOTION AND ORDER TO SEAL                               HENRY & DEGRAAFF, P.S.
         PLAINTIFFS’ CONSOLIDATED RESPONSE TO                                787 MAYNARD AVE S
         DEFENDANTS’ MOTIONS TO DISMISS ON FILE WITH                         SEATTLE, WA 98104
         THE COURT AT DOCKET NO. 109 - 4                               V (206) 330-0595 / F (206) 400-7609
